 In the Matter of THE MULTIPLEX CONCRETE MACHINERY COMPANYandINTERNATIONAL UNION, UNIT ED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 8-R-1605.-Decided September 11, 1944Fraser, S/iwmaker, KendrickcCTVinn, by Mr. Robert C. Dunn,ofToledo, Ohio, for the Company.Mr. Orville J. Beemer,of Toledo, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America,C. I: 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Multiplex Concrete Machinery Company,, Elmore, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas E.Shroyer, Trial Examiner.Said hearing was held at Toledo, Ohio,on August 19, 1944. The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefromprejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the follov^ing:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Multiplex Concrete Machinery Company is an Ohio corpora-tion operating a plant at Elmore, Ohio, where it is engaged in themanufacture of grey iron castings and equipment for concrete prod-58 N. L. R. B, No. 35.180 THE MULTIPLEX CONCRETE MACHINERY COMPANY181ucts manufacturing.During 1943 the Company purchased raw ma-terials valued in excess of, $10,000 from points outside the State ofOhio.During the same period the Company sold products valuedin excess of $100,000, over 50 percent of which was shipped to pointsoutside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn July 8, 1944, the Union requested of the Company recognition,as the exclusive collective bargaining representative of its employees.The Company refused this request until such time as the Union iscertified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Elmore plant of the Company, excludingoffice and clerical employees, draftsmen, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.tV.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directioni The Field Examiner reported that the Union presented 26 membership application cards.There are approximately 42 employees in the appropriate unit. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Election heiein, subject to the limitations and additions'set forthin the Direction.The parties are in disagreement as to the eligibility of RomerKellogg and Roy Mason to participate in the election.The recorddiscloses that each of them has the authority to effectively recommendchanges in the status of employees.Accordingly, we find that theyare ineligible to vote in the election.Y)IRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and-Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives £or the purposes of collective bargaining with The. MultiplexConcrete Machinery Company, Elmore, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this' matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliated with the Congress ofIlidustrial Organizations, for the purposes of collective bargaining.